Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00568-CV

            EDIFIKA INVESTMENTS, LLC d/b/a Military Village Apartments,
                                 Appellant

                                              v.

                       CHAIN & CHAIN CONSTRUCTION, LLC,
                                    Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021-CI-14175
                          Honorable Nicole Garza, Judge Presiding

          BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

        We ORDER appellee Chain & Chain Construction, LLC recover its costs in this appeal, if
any, from appellant Edifika Investments, LLC d/b/a/ Military Village Apartments.

       SIGNED March 9, 2022.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice